PER CURIAM.
Hartman Lightbourne seeks a belated appeal from judgment and sentence rendered January 31, 2005. Because Lightb-ourne failed to file a specific motion to withdraw his plea within 30 days of sentencing, we deny his petition for belated appeal. Fla. R.Crim. P. 3.170(i); Fla. RApp. P. 9.140(b)(2)(A). We do so without prejudice to Lightbourne to timely file a post-conviction petition pursuant to Florida Rule of Criminal Procedure 3.850. See Dooley v. State, 789 So.2d 1082 (Fla. 1st DCA 2001) (holding that defendant is not precluded from filing a rule 3.850 motion to withdraw his plea merely because he did not file a motion to withdraw pursuant to rule 3.170(1)).
Petition for belated appeal denied.